Case 2:20-cv-00193-JRG-RSP Document 133-1 Filed 03/08/21 Page 1 of 2 PageID #: 4982



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION




    SCORPCAST, LLC dba HAULSTARS,
                    Plaintiff,
                                                            Case No.: 2:20-CV-00193-JRG
           v.
                                                            LEAD CONSOLIDATED CASE

    BOUTIQUE MEDIA et al.,

                          Defendants.




                DECLARATION OF CHRISTOPHER M. GERSON IN SUPPORT OF
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                         FOR JOINDER OF MG FREESITES LTD

   I, Christopher M. Gerson, declare:

          1.      I am a partner at the law firm of Venable LLP and counsel to Defendants in the

   above-captioned matter. I respectfully submit this declaration in support of Defendants’

   opposition to Plaintiff’s motion for joinder of MG Freesites Ltd.

          2.      Exhibit 1 to this Declaration is a true and correct copy of an excerpt from the

   May 5, 2020 capture by the Wayback machine of the website,

   https://www.pornhubselect.com/information#TermsConditions (last accessed March 1, 2021).

          3.      Exhibit 2 to this Declaration is a true and correct copy of the Original Complaint

   for Patent Infringement, Dkt. No. 1, filed in Scorpcast, LLC dba HaulStars v. MG FreeSites Ltd,

   Case No. 6:20-cv-00877-ADA (W.D. Tex.).




                                                   1
Case 2:20-cv-00193-JRG-RSP Document 133-1 Filed 03/08/21 Page 2 of 2 PageID #: 4983




          4.      Exhibit 3 to this Declaration is a true and correct copy of the MG Freesites’s

   motion to transfer venue to the District of Delaware, Dkt. No. 21, filed in Scorpcast, LLC dba

   HaulStars v. MG FreeSites Ltd, Case No. 6:20-cv-00877-ADA (W.D. Tex.).

          5.      Exhibit 4 to this Declaration is a true and correct copy of Scorpcast’s Disclosure

   of Asserted Claims and Infringement Contentions and Exhibit D thereto served upon defendant

   All 4 Health SRL in Scorpcast, LLC dba HaulStars v. All 4 Health SRL, Case No. 2:20-cv-00192-

   JRG (E.D. Tex.). Explicit materials contained in this exhibit were redacted, and “Pornhub” has

   been highlighted.

          6.      Exhibit 5 to this Declaration is a true and correct copy of HaulStars’s Disclosure

   of Asserted Claims and Infringement Contentions and Exhibit A thereto served upon defendant

   Bravomax Services Limited in Scorpcast, LLC dba HaulStars v. Bravomax Serv. Ltd., Case No.

   2:20-cv-00210-JRG (E.D. Tex.). Explicit materials contained in this exhibit were redacted, and

   “Pornhub” has been highlighted.

          7.      Exhibit 6 to this Declaration is a true and correct copy of HaulStars’s Disclosure

   of Asserted Claims and Infringement Contentions and Exhibit A thereto served upon defendant

   KB Productions, LLC in Scorpcast, LLC dba HaulStars v. KB Prods., LLC, Case No. 2:20-cv-

   00198-JRG (E.D. Tex.). Explicit materials contained in this exhibit were redacted, and

   “Pornhub” has been highlighted.




   Executed in New York City, New York.

          Dated: March 8, 2021                      /s/ Christopher M. Gerson
                                                        Christopher M. Gerson



                                                   2
